Citation Nr: 0910777	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  02-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was remanded by the Board in December 2003 and June 
2007 for further development and is now ready for 
disposition.


FINDING OF FACT

Bilateral foot pathology associated with cold injury 
residuals is not shown.  


CONCLUSION OF LAW

Residuals of cold injuries to the bilateral feet were not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110, 
1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran seeks service connection for residuals of 
cold injuries to the bilateral feet.  Specifically, he 
contends that his feet were frostbitten while serving as a 
tank gunner in Germany and that he was treated by a medic in 
the barracks for approximately two weeks in 1975 to 1976.  He 
subjectively complains of bilateral foot pain, sweating, 
odor, numbness, tingling, and swelling.  He also reported 
losing his little toenail bilaterally.  

The Veteran submitted multiple lay statements to support his 
contentions.  A September 2001 buddy statement from someone 
in his unit indicated that he recalled the Veteran receiving 
medical treatment for frostbite.  Similarly, a September 2002 
buddy statement from someone else in the same unit indicated 
that he witnessed the Veteran having frostbitten feet.  
Additional statements from his mother and former spouse 
indicated that he suffered from foot pain and was unable to 
wear shoes on certain days.  

However, upon a review of the record, the Board finds that 
the evidence does not support his claim.  Specifically, 
service connection requires evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 
3 Vet. App. at 225.  

Specifically, the record is devoid of any objective evidence 
suggesting past or current chronic foot pathology associated 
with cold injury residuals.  Service treatment records are 
silent for any frostbite-related pathology, and the Veteran 
self-reported on his January 1977 Report of Medical History 
at separation that he never suffered from foot trouble or 
skin diseases.  

Although moderate pes cavus was noted in the January 1977 
Report of Medical Examination at separation, his skin and 
lymphatics were within normal limits.  In addition, his June 
1977 Report of Medical Examination upon enlistment to the 
Army National Guard indicated that his feet, skin, and 
lymphatics were within normal limits.  

Post-service treatment records include VA records from 1999 
showing treatment for depression, insomnia, and tobacco 
abuse.  However, these records contained no evidence of a 
foot disorder.  In addition, private treatment records 
indicate treatment for an acute myocardial infarction and 
coronary artery disease, but not foot complaints.  A November 
1999 private treatment record noted that his extremities were 
without edema, with 2+ radial pulses and carotid, femoral, 
and dorsalis pedis, bilaterally.  A December 1999 treatment 
record showed symmetrical extremities without deformity or 
edema, and no detection of palmar erythema.  

The Veteran underwent a VA General Medical examination in 
February 2001.  At that time, he had no complaints related to 
cold injury residuals of the feet.  Physical examination 
revealed that his feet had good sensation bilaterally.  
Reflexes and range of motion were within normal limits.  The 
feet were warm with good pulses, and there was no deviation, 
ulcers, or onychomycosis noted.  The diagnoses included a 
fracture of the fifth toe on the left foot and severe 
osteoarthritis of the second toe on the right foot; however, 
neither were associated with cold injury residuals.

In October 2001, the Veteran completed an authorization and 
consent form to obtain medical treatment records from K. 
Hornsby, M.D., who the Veteran claimed treated him for a foot 
disorder in August 1998.  The Board remanded this case on two 
occasions in an attempt to obtain these records from Dr. 
Hornsby.  However, in correspondence dated in October 2008, 
the Veteran indicated that Dr. Hornsby no longer maintained 
the office where he was treated and that he was unable to 
provide the private medical evidence.  

As such, no chronic bilateral foot disorder associated with 
cold injury residuals is objectively shown by the evidence of 
record.  In essence, while the Veteran has reported bilateral 
foot pain and swelling, there is no competent evidence of 
pathology (disease or injury) associated with cold injury 
residuals that would account for his complaints.  While he 
has been diagnosed with residuals of a fractured toe on the 
left and arthritis of a toe on the right, these have not been 
associated with cold injury residuals.

The Board has also considered his statements and the 
statements of his friends and family regarding cold injury 
residuals.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms and 
his family and friends are competent to comment on their 
observations because this requires only personal knowledge as 
it comes to them through their senses. Layno, 6 Vet. App. at 
470.  However, pathology associated with cold injury 
residuals is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

Such evidence has been provided by the medical personnel who 
have examined and/or treated the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. The Board attaches greater probative weight 
to the clinical findings than to his statements and the 
statements of his friends and family.  See Cartright, 2 Vet. 
App. at 25 . In sum, after a careful review of the evidence 
of record, the Board finds that the benefit of the doubt rule 
is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   The VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in August 
2001 that fully addressed all notice elements and the matter 
was readjudicated in a subsequent October 2001 rating 
decision.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Further, he submitted lay statements in 
support of his claim from family, friends, and himself.  
Next, he underwent a VA examination in February 2001 which 
provided relevant medical findings.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Although the Veteran's representative argues that a third 
remand is necessary to obtain in-service inpatient records 
which have been alleged to exist by the Veteran, the Board 
finds that, in light of the absence of current bilateral foot 
symptomatology associated with cold injury residuals, doing 
so would unduly delay resolution.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of cold injuries to the 
bilateral feet is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


